IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,719-02


                       EX PARTE KERRY DON WALLACE, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
    CAUSE NO. W13-31162-I (B) IN THE CRIMINAL DISTRICT COURT NO. TWO
                           FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

unauthorized use of a motor vehicle and sentenced to imprisonment for two years.

        The Applicant alleges, inter alia, that prison officials are incorrectly calculating his

mandatory supervision release date, his maximum discharge date, and his prison entry date. In

response to Applicant’s claims, the State asserts the following:

                In his second, third, and fifth grounds for relief, Applicant raises various
        issues related to the TDCJ’s calculations regarding his projected release date onto
        mandatory supervision, his maximum expiration date, and his TDCJ entry date.
              Further evidence is needed in order to address Applicant’s claims. Therefore,
       the State requests that this Court issue an order designating issues and gather
       evidence, as is customary, by way of affidavit from the appropriate representative of
       the Texas Department of Criminal Justice, Board of Pardons and Paroles.

       Given the State’s response in this matter, we remand this application to the Criminal District

Court No. Two of Dallas County to allow the trial judge to complete an evidentiary investigation and

enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 17, 2014
Do not publish